Exhibit 10.1

BUILDERS FIRSTSOURCE, INC.

2007 INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK UNIT AWARD CERTIFICATE

Non-transferable

GRANT TO

 

(“Grantee”)

by Builders FirstSource, Inc. (the “Company”) of

[NUMBER]

restricted stock units (the “Units”) convertible, on a one-for-one basis, into
shares of its common stock, par value $0.01 per share.

The Units are granted pursuant to and subject to the provisions of the Builders
FirstSource, Inc. 2007 Incentive Plan (the “Plan”) and this Restricted Stock
Unit Award Certificate (the “Certificate”), including without limitation the
Terms and Conditions beginning on page 2 hereof.  By accepting the Units,
Grantee shall be deemed to have agreed to the terms and conditions set forth in
this Certificate and the Plan. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.

Unless vesting is accelerated as provided in Section 1 hereof or otherwise under
the Plan, the Units shall vest (become non-forfeitable) in accordance with the
following schedule, provided that the Grantee remains in service as a director
of the Company on each applicable vesting date:  

 

Vesting Date

 

Percent of Units Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, Builders FirstSource, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.

 

BUILDERS FIRSTSOURCE, INC.

 

Grant Date:

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Vesting of Units. The Units shall vest (become non-forfeitable) in accordance
with the vesting schedule shown on the cover page of this
Certificate.  Notwithstanding the vesting schedule, the Units shall become fully
vested and exercisable upon (i) the termination of Grantee’s service as a
director of the Company due to death, disability, or retirement or (ii) a Change
in Control.  For the purposes of this Section, Change in Control shall have the
meaning given to it in the Company’s 2014 Incentive Plan (and not the
Plan).  The provisions providing for vesting upon a Change in Control set forth
in Section 7 of the Plan shall not apply to the Units.

Unless vesting is accelerated as set forth above or otherwise under the Plan, if
Grantee’s service as a director of the Company ceases prior to the vesting date,
Grantee shall forfeit all right, title and interest in and to the Units as of
the date of such termination and the Units will be reconveyed to the Company
without further consideration or any act or action by Grantee.  

2. Conversion to Stock. Unless the Units are forfeited prior to the vesting date
as provided in Section 1 above, the Units will be converted to actual shares of
Stock on the vesting date.  The Company shall issue the Shares in the name of
the Grantee in either certificated or book entry form, as selected by the
Company.  Notwithstanding the foregoing, the Company shall have no obligation to
issue Shares in payment of the Units until such issuance and payment shall
comply with all relevant provisions of law and the requirements of any Exchange
upon which the Company’s Shares are then listed.

3. Dividend Equivalents. If any record date for payment of dividends or other
distributions with respect to the Shares is set on a date while the Units are
outstanding, the dollar amount or fair market value of such dividends or
distributions with respect to the number of Shares then underlying the Units
shall be converted into additional restricted stock units in Grantee’s name,
based on the Fair Market Value of the Stock as of the date such dividends or
distributions are payable.  Such additional restricted stock units shall be
subject to the same conditions, including without limitation forfeiture and
transfer restrictions and deferral terms, as apply to the Units with respect to
which they relate.  For example, dividend equivalents credited to outstanding
Units are only earned to the extent that the related Units vest.

4. Changes in Capital Structure. If the Stock shall be changed into or exchanged
for a different number or class of shares of stock or securities of the Company
or of another company, whether through reorganization, recapitalization,
statutory share exchange, reclassification, stock split-up, combination of
shares, merger or consolidation, or otherwise, there shall be substituted for
each share of Stock then underlying a Unit subject to this Certificate the
number and class of shares of stock or securities into which each outstanding
share of Stock shall be so exchanged.  

5. Restrictions on Transfer. No right or interest of Grantee in the Units may be
pledged, hypothecated or otherwise encumbered to or in favor of any party other
than the Company or its Parent or any of their subsidiaries, or be subjected to
any lien, obligation or liability of Grantee to any other party other than the
Company or its Parent or any of their subsidiaries.  Units are not assignable or
transferable by Grantee other than by will or the laws of descent and
distribution; but the Committee may permit other transfers.  

6. Limitation of Rights. The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the Units.

7. Payment of Taxes. Grantee will, no later than the date as of which any amount
related to the Units first becomes includable in Grantee’s gross income for
federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by law to be
withheld by the Company with respect to such amount. The withholding requirement
may be satisfied, in whole or in part, by the Company withholding from the Units
upon settlement a number of shares of Stock having a Fair Market Value on the
date of withholding, equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Company establishes. The obligations of the Company under this
Certificate will be conditional on such payment or arrangements, and the
Company, and, where applicable, its Affiliates will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Grantee.

2

 

--------------------------------------------------------------------------------

8. Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.

9. Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate.  This Certificate shall
be governed by and construed in accordance with the Plan.

10. Compensation Recoupment Policy. This Award is subject to any compensation
recoupment policy applicable by its terms to Grantee that the Company may adopt
from time to time to comply with any applicable law, rule or regulation of any
governmental authority or to comply with the rules and regulations of any stock
exchange upon which the Company’s securities are registered.

11. Notice. Notices hereunder must be in writing and either personally delivered
or sent by registered or certified United States mail, return receipt requested,
postage prepaid.  Notices to the Company must be addressed to Builders
FirstSource, Inc., 2001 Bryan Street, Suite 1600, Dallas, TX 75201; Attn:
General Counsel, or any other address designated by the Company in a written
notice to Grantee. Notices to Grantee will be directed to the address of Grantee
then currently on file with the Company, or at any other address given by
Grantee in a written notice to the Company.

12. Entire Agreement. This Certificate, including, without limitation, the terms
and conditions set forth herein, and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and therein and supersede all prior communications, representations and
negotiations in respect thereto.

 

3

 